Citation Nr: 0208094	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  98-19 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury with traumatic arthritis currently rated as 20 
percent disabling, including a separate rating for disability 
due to arthritis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from January 1960 to March 
1962 and June 1962 to January 1967.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Motion in the left knee was most recently measured to 60 
degrees of passive flexion and 90 degrees of active flexion 
with significant pain; passive extension was to 10 degrees 
and active extension to 0 degrees with significant pain.  

3.  Severe disability due to recurrent subluxation or lateral 
instability in the left knee is not demonstrated. 

4.  There are no extraordinary factors associated with the 
service-connected left knee disability productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.
 

CONCLUSIONS OF LAW

1.  The symptoms of the left knee disability, other than 
limitation of motion, do not warrant a disability rating in 
excess of 20 percent.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4, 4.71a, Diagnostic Code (DC) 5257 (2001).

2.  The criteria for a separate rating of 10 percent, but no 
more, for limitation of motion due to arthritis are met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 
4, 4.71a, DCs 5003, 5010, 5257, 5260, 5261 (2001); VAOPGCPREC 
23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decision dated in May 1998, 
statement of the case dated in November 1998, and 
supplemental statements of the case dated in April 2000, 
February 2001 and March 2002.  The Board concludes that the 
discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include private and VA clinical evidence pertaining to the 
left knee dated through 1998, has been obtained by the RO, 
and there is no specific reference to any other pertinent 
records that need to be obtained.  In this regard, the 
veteran indicated in a statement received in May 2000 that he 
had no additional evidence to submit.    

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Id.  Traumatic arthritis is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010. 

Under 38 C.F.R. § 4.71a, DC 5260, flexion limited to 60 
degrees warrants a noncompensable rating, to 45 degrees a 10 
percent rating, to 30 degrees a 20 percent rating and to 15 
degrees a 30 percent rating.  Under 38 C.F.R. § 4.71a, DC 
5261, extension of the knee limited to 5 degrees warrants a 
noncompensable rating; to 10 degrees a 10 percent rating, to 
15 degrees a 20 percent rating and to 20 degrees a 30 percent 
rating.  Full knee motion is from 140 degrees of flexion to 0 
degrees of extension.  38 C.F.R. §  4.71, Plate II.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating may be 
assigned for slight disability due to recurrent subluxation 
or lateral instability of the knee.  A 20 percent rating 
requires moderate disability and a 30 percent rating requires 
severe disability.  Id.  

The VA General Counsel issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who had arthritis 
and instability of the knee may be rated separately under DCs 
5010-5003 and 5257, but cautioned that any such separate 
rating must be based on additional disabling symptomatology.  
In determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).

With the above legal criteria cited above in mind, the 
pertinent facts will be briefly summarized, as the relevant 
history was previously discussed in a June 1997 Board 
decision which denied a rating in excess of 10 percent for 
the service-connected left knee disability.  The service 
medical records reflect continuing treatment, to include 
surgical scraping of the patella, for left knee pain.  The 
veteran injured his left knee in an automobile accident in 
1963, and the in-service diagnoses included chondromalacia 
patellae and a Baker's cyst.  After service, a May 1976 VA 
examination resulted in pertinent part in a diagnosis of 
"chondromalacia with surgical scraping of patella left 
symptomatic."  Service connection was thereafter granted for 
chondromalacia of the left patella by a June 1976 rating 
decision.  A 20 percent rating was assigned under DC 5257. 

The 20 percent rating was reduced to 10 percent by a June 
1981 rating decision following a May 1981 VA examination 
which indicated the left knee was stable.  In October 1997, 
the veteran underwent a partial medial meniscectomy and 
synovectomy of the left knee.  A temporary 100 percent rating 
was assigned following this surgery, with a 20 percent rating 
assigned under DC 5299-5257 following the expiration of the 
100 percent rating.  See March 1998 rating decision.  The 
service-connected disability was recharacterized as 
"residuals of left knee injury with traumatic arthritis," 
and this 20 percent rating has been continued until the 
present time.  

Private clinical records dated in March and September 1998 
reflect treatment for left knee pain.  The diagnoses included 
probable Baker's cyst and a contusion, and the examination 
findings included tenderness and edema.  A March 1998 X-ray 
of the left knee showed arthritis but no cortical defects or 
erosion.  

At a VA examination conducted in April 1998, the veteran 
complained that his left knee bothers him on a continual 
basis.  He described locking and instability.  It was 
reported that he uses a cane when he walks and that he has 
constant pain in the left knee.  Pain was said to be reduced 
somewhat by over-the-counter medication.  Upon examination, 
motion in the left knee was measured to 60 degrees of passive 
flexion and 90 degrees of active flexion with significant 
pain.  Passive extension was to 10 degrees and active 
extension to 0 degrees, also with significant pain.  There 
was mild crepitus and a small cyst on the back of the left 
knee.  Strength was 3/5 in the left knee compared to 4/5 in 
the right.  X-rays of the left knee showed chondrocalcinosis 
of the menisci and mild narrowing of the patellofemoral joint 
space.  No effusion was noted.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board has considered the contentions of the 
veteran and his representative that a separate rating is 
warranted for disability attributable to arthritis.  To this 
end, attention is directed to the fact that the April 1998 
finding of extension being limited to 10 degrees warrants a 
10 percent rating under DC 5261.  Given the fact that the 
service-connected disability includes arthritis, the Board 
thus must conclude that a separate rating of 10 percent for 
arthritis in the left knee is warranted under VAOPGCPREC 23-
97.  While the Board notes that "active" range of motion 
was measured to full extension in April 1998, all reasonable 
doubt has been resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. at 49

As for potential additional compensation, a separate rating 
in excess of 10 percent cannot be assigned, as the range of 
motion findings from the most recent VA examination do not 
show limitation of flexion to even approach 30 degrees, nor 
does this evidence show greater limitation of extension than 
10 degrees.  Ratings in excess of 10 percent under DCs 5260 
or 5261, respectively, are thus not warranted. In addition, 
the 20 percent rating currently assigned contemplates 
"moderate" disability due to subluxation or instability 
under DC 5257.  There are no findings from the most recent VA 
examination of the left knee, or any other recent objective 
evidence, indicative of "severe" disability in the left 
knee due to subluxation or instability so as to warrant 
increased compensation under DC 5257.  In this regard, while 
the veteran described instability at the time of his April 
1998 VA examination, the objective findings shown on this 
examination did not include instability.  Review of the other 
diagnostic codes pertaining to the rating of knee disorders 
codified at DCs 5256-5263 does not reveal a provision under 
which increased compensation can be granted given the 
service-connected disability picture.  More specifically, 
there is no evidence that the left knee disability includes 
ankylosis or malunion of the tibia or fibula, thereby 
precluding increased compensation under DCs 5256 and 5262, 
respectively.  

Also weighed by the Board were the provisions of 38 C.F.R. §§ 
4.40 with regard to giving proper consideration to the 
effects of pain in assigning a disability rating, as well as 
the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, while the 
disability associated with the left knee clearly involves 
pain, there is no indication that there is any additional 
functional loss associated with this pain which would warrant 
increased compensation above and beyond that currently in 
effect or that will be granted by this decision.  Finally, 
the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  To this end, the Board notes 
that neither frequent hospitalization nor marked interference 
with employment due to the veteran's service-connected left 
knee disability is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).

In reaching the conclusions above, the Board has carefully 
considered the contentions submitted by and on behalf of the 
veteran.  The most probative evidence of record, however, is 
the objective clinical evidence contained in the reports from 
the most recent VA examination of the left knee conducted in 
April 1998.  See Francisco v. Brown, 7 Vet. App. at 55 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).   




	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 20 percent for a left knee disability, 
other than for limitation of motion, is denied.

A separate rating of 10 percent for limitation of motion due 
to arthritis in the left knee is granted, subject to 
regulations governing the payment of monetary awards.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

